Citation Nr: 1623264	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for mood disorder; panic attacks without agoraphobia with sleep disorder (mood disorder).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1963 and from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned in March 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's increased rating claim for a mood disorder must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran reported an increase in severity in his service-connected mood disorder.  He first reported an increase in his February 2013 Notice of Disagreement.  He reported an increase in severity again at his March 2016 hearing, reporting panic attacks more than once week, difficulty understanding, trouble with memory, no stable friendships or family, increased anxiety, a hard time focusing on tasks, trouble getting along with people, and trouble sleeping.  Given these statements, the Board finds that a new examination is warranted to assess the current severity of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the March 2016 hearing, the Veteran also noted that he was receiving Social Security benefits.  However, there was confusion between whether he was receiving disability compensation or income related payments.  Regardless, the Veteran's Social Security Administration (SSA) records are not in the file.  Therefore, the RO should clarify whether the Veteran is receiving SSA disability payments and if he is, gather the appropriate records.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Colorado Springs, Colorado VA Medical Center dated from August 2013, forward.  

2.  Make arrangement to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his mood disorder.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected mood disorder.  All symptoms and clinical findings associated with this condition must be reported in detail.  

The examiner should specifically identify the symptoms which results from the Veteran's service-connected mood disorder as well assess the current severity of the Veteran's condition.  

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim for a higher rating for service-connected mood disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




